Citation Nr: 1226744	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  06-16 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for nephrolithiasis.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from July 2000 to October 2003.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston Salem, North Carolina, and a September 2007 rating decision by the Regional Office in Roanoke, Virginia (RO).

A hearing was held in August 2008 in Washington, DC, by Paula DiLorenzo, a Veterans Law Judge.  Another hearing was held in July 2010, in Roanoke, Virginia, before Joy A. McDonald, a Veterans Law Judge.  Veterans Law Judge DiLorenzo and Veterans Law Judge McDonald were designated by the Chairman to conduct these hearings pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 2002), and are included in the panel of judges rendering the determination in this case.  Transcripts of the hearing testimony are in the claims file.  In April 2012, the Veteran was notified of his right to testify at a third hearing before a third Veterans Law Judge to be named.  38 U.S.C.A. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2011).  In May 2012, the Veteran waived his right to the third hearing, and requested the Board to proceed with the adjudication of his claim.

The issue of entitlement to an extraschedular rating for nephrolithiasis will be addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's nephrolithiasis was manifested by pain, hematuria, tenderness, and non-obstructing renal stones.

2.  The Veteran's disability picture is exceptional for purposes of determining entitlement to an extraschedular rating.

3.  The symptoms associated with the Veteran's nephrolithiasis markedly interfere with his employment.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 30 percent for nephrolithiasis have not been met for any period during the pendency of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7508, 7509 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim of entitlement to an increased rating for nephrolithiasis arises from his disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations in September 2004, June 2007, and March 2011that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examiners took into account the Veteran's statements and treatment records, and administered thorough clinical evaluations, which allowed for fully-informed evaluations of the claimed disability.  Id.  Further, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As such, the Board finds that VA's duty to assist has been satisfied.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from July 2000 to October 2003.  In August 2004, the Veteran submitted a claim of entitlement to service connection for a left flank disorder.  Pursuant to this claim, the Veteran was afforded a Board hearing in August 2008.  Ultimately, in September 2007, this claim was granted and noncompensable rating was assigned thereto, effective October 22, 2003.  The Veteran perfected an appeal, seeking a compensable initial rating.  In March 2010, the Board remanded the Veteran's claim in order to afford him a second Board hearing in July 2010.  Following the hearing, the Veteran's claim was remitted to the Board.  In October 2010, the Board remanded the Veteran's claim for further development.  Specifically, the Board directed the RO to afford the Veteran a VA examination in order to ascertain the nature of the Veteran's service-connected left flank disability.  Following a March 2011 VA examination, the rating assigned to the Veteran's service-connected left flank disability was increased to 30 percent in a November 2011 rating decision.  The effective date of October 22, 2003 was maintained.  Additionally, the RO re-captioned the Veteran's service-connected left flank disability as nephrolithiasis based on findings from the March 2011 VA examination.  As this increase did not represent a full grant of benefits sought on appeal, the RO adjudicated the issue of entitlement to an initial rating in excess of 30 percent for nephrolithiasis in a November 2011 supplemental statement of the case.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  This claim has been remitted to the Board for further appellate review.  Based on a review of the claims file, the Board finds that the RO substantially complied with the directives contained in the Board's October 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, an additional remand for corrective action is not required.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2011).  Therefore, with respect the above-captioned claim, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Rating Schedule directs VA to evaluate nephrolithiasis as hydronephrosis except when there are recurring stone formations that require one or more of the following: diet therapy, drug therapy, and/or invasive or non-invasive procedures more than 2 times a year.  If the exception is implicated, then a 30 percent evaluation will be assigned.  38 C.F.R. § 4.115b, Diagnostic Code 7508.  

Hydronephrosis is rated as 10 percent rating disabling when there is only an occasional attack of colic, not infected and not requiring catheter drainage.  A 20 percent rating is warranted when there are frequent attacks of colic, requiring catheter drainage.  A maximum 30 percent evaluation is warranted when there are frequent attacks of colic with infection (pyonephrosis), with impaired kidney function.  If hydronephrosis is severe, it is rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7509.

As discussed above, the Veteran's service-connected nephrolithiasis has already been assigned a 30 percent rating pursuant to Diagnosis Code 7508.  A 30 percent rating is the maximum rating available under Diagnostic Code 7508 and under Diagnostic Code 7509.  Consequently, a rating in excess of 30 percent is not available under either of these diagnostic codes.  A rating in excess of 30 percent is, however, available based on renal dysfunction, but only if the evidence demonstrates severe hydronephrosis.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7509.

Renal dysfunction is rated at 30 percent when there is constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  A 60 percent rating is warranted when there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating requires persistent edema and albuminuria with blood urea nitrogen 40 to 80 mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or blood urea nitrogen more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a.

The Veteran's service treatment records demonstrated complaints of left flank pain and hematuria.

In September 2004, the Veteran underwent a VA examination.  During the examination, the Veteran reported left flank pain, which he characterized as a 4 to 5 on a 10-point pain scale on a daily basis, and as a 10 once per month.  The Veteran stated that the monthly occurring score of 10 was associated with strenuous activity.  He also reported weakness, but endorsed a good appetite and stable weight.  The examiner reviewed the Veteran's relevant treatment history, which was positive for hematuria.

In a separate September 2004 VA examination, clinical testing demonstrated normal strength in the Veteran's sternocleidomastoids, deltoids, triceps, biceps, finger flexors, quadriceps, anterior tibial, peroneal, hamstrings, and gastrocnemius muscles.  

April 2005 VA laboratory testing demonstrated blood urea nitrogen at 13 mg%, and creatinine of 1.0 mg%.  

A June 2005 VA outpatient treatment note demonstrated that the Veteran appeared for urgent care.  He reported complained of left flank pain and hematuria.  He described the pain as a constant, "grinding" pain, without nausea, vomiting, fever, or chills.  He stated that his urine was "dark" and "bloody," usually after working in the heat.  He denied previous diagnoses of kidney stones.

June 2005 VA laboratory testing showed blood urea nitrogen at 16 mg%, and creatinine of 1.1 mg%.  

A December 2005 VA group practice showed that the Veteran continued to complain of left flank pain and hematuria.

In April 2006, the Veteran submitted a statement wherein he asserted that he continued to experience "severe" flank and back pain.

A May 2006 VA treatment report demonstrated that the Veteran complained of left flank and left lower mid-back pain.

According to September 2006 VA treatment records, laboratory testing revealed blood in the Veteran's urine.    

In June 2007, the Veteran underwent a VA examination during which the Veteran stated that he urinated twice each day, and denied urination problems at night.  He endorsed problems with starting urination, and stated that urine flow was hesitant.  He denied urinary incontinence.  Further, regarding the urinary system problem, the Veteran reported that he has limitation of exertion, renal colic, and pain in the mornings.  He denied weakness, fatigue, loss of appetite, weight loss, recurrent urinary tract infections, and bladders stones with pain and frequent infections.  Additionally, there was no history of genitourinary procedures, and no hospitalizations in the previous 12 months.  He was not on dialysis regularly.  His symptoms were left flank pain and hematuria after strenuous exercise.  The Veteran stated that these symptoms first manifested after being injured during his active duty service.  Upon physical examination, the Veteran endorsed left flank pain.  There were no clinical findings as to liver enlargement, superficial distended veins, striae on the abdominal wall, tenderness to palpation, an ostomy, ascites, splenomegaly, or aortic aneurysm.  No kidney or urinary tract fistula were present.  Ultimately, the examiner determined that there was no pathology upon which to base a diagnosis.

In August 2008, the Veteran testified at a Board hearing that his left flank was "very sore."  He described the pain as "very sharp," and stated that he urinated blood.  He claimed that his symptoms significantly affected his work, in that he experienced difficulty bending, lifting, and driving.

According to a September 2008 VA treatment report, the Veteran claimed that his left flank pain tended to radiate to his right side "a little bit."  He stated that he experienced pain all year round, but that it was worse in the summer and consequent to "regular" activity.  

A December 2008 VA treatment report demonstrated that the Veteran complained of a 6-year history of intermittent gross hematuria followed by back pain.  The Veteran's renal function was normal "of late."  The Veteran stated that his left flank pain "waxed and waned," and that it was worse with "some" activities and better with rest.  He denied any urinary discomfort, rash, or history of urinary tract infections.

In July 2010, the Veteran testified at a Board hearing that he experienced blood in his urine every day since his inservice injury.  Some days, his urine was much darker in color due to the presence of more blood.  The Veteran's spouse testified that she saw the blood in the Veteran's urine.  Due to the pain associated with his nephrolithiasis, the Veteran stated that it was difficult for him to bend down and get up during work.  He later testified that he experienced knee pain that contributed to his inability to bend or lift.  He stated that it was difficult for him to stand up after a long day, and that he would be exhausted.  The Veteran described the left flank pain as "very sharp, "and claimed that it radiated.  He further claimed back spasms and "very sharp" abdominal pain.  The Veteran reported that his left flank pain was constant, but that it was the worst following prolonged sitting, exposure to heat, and activity.  Associated with these episodes of increased pain, the Veteran stated that he noticed increased amounts of blood in his urine.  Additionally, he claimed that he experienced numbness in some areas and difficulty walking and sleeping.  Regarding his employment, the Veteran stated that he missed from as little as one day a month up to a couple of weeks.  With that said, however, the Veteran stated that his company was willing to and did accommodate him.

In March 2011, the Veteran underwent a VA examination to ascertain the nature of his service-connected left flank pain.  The Veteran complained of pain rating a 4 on a 10-point pain scale, with episodes of level-10 pain twice each month.  The Veteran endorsed lethargy, weakness, fatigue, flank pain, and abdominal or pelvic pain, but denied anorexia, nausea, vomiting, fever, and chills.  Further, the Veteran endorsed urinary hesitancy, difficulty starting a urinary stream, a weak urinary stream, dysuria, dribbling, straining to urinate, hematuria, and renal colic seven or more times in the previous 12 months.  He denied a history of renal dysfunction or renal failure.  The examiner then reviewed the Veteran's relevant treatment history and administered a physical examination.  Ultimately, the examiner opined as follows:

The [V]eteran has a long, well[-]documented history of nephrolithiasis (also referred to as renal calculi, renal stones, kidney stones) associated with left flank pain and hematuria beginning as remotely as 2002 during military service.  He has been seen at the [sic] VA multiple times over the period of time from 2005 to present for complaints of flank pain and hematuria.  A Nephrology note definitely state that his left flank pain and hematuria were secondary to the non-obstructing renal stones.  Based on the fact that the [V]eteran did have flank pain, hematuria and a distal ureteral calculus (stone) in the military and has had persistent complaints of flank pain and hematuria documented in the [sic] VA records since 2005 with renal stones identified in a May 2010 [computed tomography scan], and the fact that a nephrologist has attributed his flank pain and hematuria to these renal stones, I would have to say that it is as least as likely as not (50/50 probability) that his flank pain and hematuria due to renal stones is the same condition he suffered from during military service.

Based on a longitudinal review of the Veteran's claims file, the Board finds that the Veteran's nephrolithiasis was manifested by pain, hematuria, tenderness, and non-obstructing renal stones throughout the pendency of this appeal.  In order for a rating in excess of 30 percent to be assigned, the evidence of record must first demonstrate severe hydronephrosis.  Although specific criteria for severe hydronephrosis are not provided in the Rating Schedule, the Board finds that severe symptoms must be, at a minimum, more severe than the criteria for the next lower rating.  The next lower rating provided under Diagnostic Code 7509 is for 30 percent.  As discussed above, in order to warrant a 30 percent rating, hydronephrosis must be manifested by frequent attacks of colic, with infection, and kidney function impairment.  38 C.F.R. § 4.115b, Diagnostic Code 7509.  During the March 2011 VA examination, the Veteran endorsed renal colic seven or more time in the previous 12 months, but there was no evidence demonstrating infection.  Further, during the March 2011 VA examination, the Veteran specifically denied a history of renal dysfunction or renal failure, and the evidence of record did not otherwise demonstrate treatment for kidney impairment.  The Board finds that the manifestations of the Veteran's nephrolithiasis did not more nearly approximate symptoms more severe than frequent attacks of colic, with infection, and kidney impairment.  38 C.F.R. § 4.7 (2011).  Consequently, the Board finds that evidence of record did not demonstrate severe hydronephrosis and, thus, evaluation of the Veteran's nephrolithiasis as renal dysfunction is not warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7509.  The Rating Schedule did not include another relevant diagnostic code under which a rating in excess of the already assigned 30 percent for nephrolithiasis could be assigned.  Schafrath, 1 Vet. App. at 594.  As such, the Board finds that a rating in excess of 30 percent for nephrolithiasis is denied.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Veteran's service-connected nephrolithiasis is evaluated as a disability of the genitourinary system.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7508, 7509.  Throughout the pendency of this appeal, the Veteran's nephrolithiasis was manifested by the following symptoms:  pain, hematuria, tenderness, and non-obstructing renal stones.  The Veteran described the pain as very sharp, constant, with episodes of severe pain.  He and his spouse testified that the Veteran's severe pain caused him to double over.  Further, pain associated with nephrolithiasis caused the Veteran sleeping difficulties.  With respect to hematuria, the Veteran stated that his urine consistently contained blood.  Following exposure to heat or after physical activity, the Veteran stated that his urine was much darker, characterizing it as the color of "cherry Coke."  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the symptoms associated with the Veteran's nephrolithiasis are not adequately contemplated by the 30 percent disability rating.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7508, 7509.  As such, the Board finds that the Veteran's disability picture is exceptional.

If the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is, thus, found inadequate, the Board must then determine whether the veteran's exceptional disability picture results in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  The Veteran did not assert nor did the evidence of record support findings that the Veteran's nephrolithiasis required frequent periods of hospitalization.  With respect to interference with employment, the Veteran reported that he missed at least one day and as much as two weeks of work per month due to his nephrolithiasis.  He also stated that he required the help of an assistant in order to perform his work as a plumber.  Although his employer was able to accommodate the Veteran by providing an assistant, the Veteran stated that an assistant is not always available.  On those occasions, the Veteran is unable to work.  He further asserted that the pain associated with his nephrolithiasis made it difficult to bend, lift, and sit for prolonged periods.  Given his inability to sit for prolong periods, he stated that driving associated with work was difficult.  As such, the Board finds that the Veteran's service-connected nephrolithiasis results in marked interference with his employment.  Id.  Given that the Board has found that the Veteran's nephrolithiasis disability picture was exceptional, and given that the Board found that the symptoms associated with the Veteran's nephrolithiasis resulted marked interference with his employment, the Veteran's claim must be remanded to the RO in order to obtain a determination as to his entitlement to an extraschedular rating for nephrolithiasis. 


ORDER

An initial schedular rating in excess of 30 percent for nephrolithiasis is denied.
REMAND

Herein, the Board determined that the disability picture associated with the Veteran's service-connected nephrolithiasis was not adequately contemplated by the Rating Schedule and, thus, was exceptional.  The Board also determined that the symptoms by which the Veteran's nephrolithiasis was manifested markedly interfered with his employment.  Consequently, a remand to the RO is required in order to obtain a determination from the Under Secretary for Benefits or the Director of the Compensation and Pension Service as to whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.

Accordingly, the case is remanded for the following action:

1.  The RO must refer the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service in order to obtain a determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for his service-connected nephrolithiasis.

2.  The Veteran's claim of entitlement to an extraschedular rating for his service-connected nephrolithiasis must then be adjudicated by the RO, to include consideration of the opinion obtain from the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  If the claim is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_______________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

_______________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

 

___________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


